Title: John Adams and Thomas Jefferson Tour the English Countryside
From: 
To: 


     
      4–10 April 1786
     
     Editorial Note
     By 4 April, the commissioners faced a stalemate on several diplomatic fronts, including negotiations with the Marquis of Carmarthen, the Chevalier Pinto de Balsamão, and the Tripoline envoy, Sidi Haji Abdrahaman. With little official business remaining on the docket, John Adams and Thomas Jefferson embarked on a week-long tour of English country seats and historic sites (JA, D&ADiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:184–187; Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd, Charles T. Cullen, John Catanzariti, Barbara B. Oberg, and others, Princeton, N.J., 1950– ., 9:369–375). As Abigail Adams wrote to Cotton Tufts, John had “gone a little, journey into the Country,” marking their first separation since her July 1784 arrival in London and his first real reprieve from “publick business’ since he assumed diplomatic duties in Europe (AFCAdams Family Correspondence, ed. L. H. Butterfield, Marc Friedlaender, Richard Alan Ryerson, Margaret A. Hogan, and others, Cambridge, 1963– ., 7:134, 137). A day into the excursion, John Adams reported to her, “Magnificence, Elegance and Taste enough to excite an Inclination to see more,” and he promised to return on 9 or 10 April 1786 (AFCAdams Family Correspondence, ed. L. H. Butterfield, Marc Friedlaender, Richard Alan Ryerson, Margaret A. Hogan, and others, Cambridge, 1963– ., 7:132–133).
     
     Adams and Jefferson visited estates in the English counties of Surrey, Berkshire, Buckinghamshire, Warwickshire, the Leasowes in Shropshire, Worcestershire, and Oxfordshire. For a guidebook, each commissioner carried—and annotated—a copy of Thomas Whately’s Observations on Modern Gardening, 4th edn., London, 1777 (Catalogue of JA’s LibraryCatalogue of the John Adams Library in the Public Library of the City of Boston, Boston, 1917.; Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd, Charles T. Cullen, John Catanzariti, Barbara B. Oberg, and others, Princeton, N.J., 1950– ., 9:369). In his Diary and his letters to Abigail, John focused on historic sites, exploring the history of the English Civil War with visits to the battle sites of Edgehill and Worcester. At the latter venue, Adams felt “provoked” to remind residents that “this is holy Ground, much holier than that on which your Churches stand” (JA, D&ADiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:185). Jefferson used his travel account, by contrast, to document the agricultural improvements and architectural details that he planned to replicate in his extensive Virginia plantation holdings (Andrea Wulf, Founding Gardeners: The Revolutionary Generation, Nature, and the Shaping of the American Nation, N.Y., 2011, p. 35–57).
     The American commissioners were inquisitive and ambitious tourists. They viewed the mass production of paintings in a Birmingham factory, followed the custom of carving a wood chip from Shakespeare’s chair in Stratford-upon-Avon, and admired the statuary of British worthies lining the landscaped paths of various private gentlemen’s retreats. At Stowe House, the home of Richard Temple, 1st Viscount Cobham, they ascended the “120 feet” garden pillar, which offered a view of five counties from its peak. At Kew, Jefferson sketched new patent machinery used to raise water. Both commissioners enjoyed the brief interlude from diplomatic business, returning to London by 10 April. The “Variety of Beauties” on display in rural England prompted Adams to reflect on the “rugged Grandeur of Pens Hill” in his native Braintree, where “Nature has done greater Things and furnished nobler Materials” (JA, D&ADiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:186).
    